Citation Nr: 0603658	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, including obsessive-compulsive disorder (OCD).

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for Tourette's 
syndrome.

3.	Entitlement to service connection for blindness secondary 
to Tourette's syndrome and OCD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his girlfriend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1966.

This case comes to the Board of Veterans' Appeals (Board) 
from March 2002 and June 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The March 2002 decision denied the 
veteran's petitions to reopen his previously denied claims 
for service connection for a psychiatric disorder, for 
Tourette's syndrome, and for OCD.  In June 2003, the RO 
denied his claim for service connection for blindness 
secondary to a psychotic reaction, also diagnosed as an 
atypical variant of Tourette's syndrome and an atypical 
impulse control disorder.  He filed timely appeals of both 
decisions.  In October 2004, he testified at a video-
conference hearing before the undersigned Veterans Law Judge 
(VLJ) of the Board.   

In March 2005, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional development - in particular, to obtain all 
additional relevant VA hospitalization and outpatient 
treatment records.  After completion of the requested 
actions, the AMC issued a May 2005 supplemental statement of 
the case (SSOC) continuing the denial of the claims on 
appeal.  The case was then returned to the Board for further 
appellate review.  

The Board also reiterates (as initially mentioned in the 
March 2005 remand) that, during the October 2004 Board 
hearing, the veteran appeared to raise an additional claim 
for service connection for blindness under the provisions of 
38 U.S.C.A. § 1151, as the result of treatment rendered by 
VA.  This additional claim, however, is not currently before 
the Board.  38 C.F.R. § 20.200 (2005).  So it again is 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	The veteran has been appropriately informed of the 
evidence required to substantiate the claims on appeal, 
including whose responsibility - his or VA's, it was to 
obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for a fair disposition of the 
claims has been obtained.

2.	Pursuant to a July 1973 decision, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder (then characterized as a "nervous disorder").  

3.	In May 1991, the Board granted the veteran's petition to 
reopen his claim for service connection for a psychiatric 
disorder, but then denied the claim on its merits following a 
de novo review of the evidence.  The Board also denied the 
veteran's original claim for service connection for 
Tourette's syndrome.

4.	In December 1992, the Court of Appeals for Veterans Claims 
(Court), (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), issued a decision vacating 
the Board's prior May 1991 decision and remanding for further 
proceedings consistent with its determination.       

5.	In an April 1994 decision, the Board again granted the 
veteran's petition to reopen his claim for service connection 
for a psychiatric disorder, but then denied the claim on its 
merits; the Board also denied the claim for service 
connection for Tourette's syndrome.
6.	The additional evidence received since the April 1994 
denial of the claims for service connection for a psychiatric 
disorder and for Tourette's syndrome, while not previously of 
record, nonetheless does not relate to an unestablished fact 
necessary to substantiate either claim.

7.	As the veteran's petitions to reopen have each been 
denied, the underlying claims for service connection for a 
psychiatric disorder (including OCD) and for Tourette's 
syndrome, by implication cannot be granted, and hence, the 
claim for service connection for blindness secondary to 
Tourette's syndrome and OCD is rendered moot.  

CONCLUSIONS OF LAW

1.	The Board's April 1994 decision denying service 
connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 
(2005).

2.	New and material evidence has not been received to reopen 
the claim for service connection for a psychiatric disorder, 
inclusive of OCD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.	The Board's April 1994 decision denying service 
connection for Tourette's syndrome is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2005).

4.	New and material evidence has not been received to reopen 
the claim for service connection for Tourette's syndrome.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

5.	The veteran's blindness was not incurred or aggravated 
during service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.310 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

The record reflects that the veteran received notice as to 
the enactment of the VCAA and how the provisions of this law 
affected the evidentiary development of his claims, through 
letters dated in December 2001 and May 2003.  The former 
correspondence was dated only one month after he filed his 
petitions to reopen, and claim for service connection for 
blindness.  More significantly, this letter was issued to the 
veteran prior to the January 2002 RO rating decision that 
represented the initial adjudication of the petitions to 
reopen, and June 2003 decision that initially considered his 
original claim for service connection.  Therefore, the 
December 2001 letter clearly met the requirements for timely 
VCAA notice as set forth under Pelegrini II.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).    

The subsequent May 2003 letter, which pertained solely to the 
veteran's claim for service connection for blindness, as 
secondary to OCD as well as Tourette's syndrome, was issued 
in advance of the June 2003 rating action denying that claim.  
So this correspondence likewise may be considered timely 
under the legal definition provided above.   

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO provided the veteran with detailed 
information that met the above standard as to the required 
content of VCAA notice.  Both of the above letters informed 
the veteran as to the information and evidence not of record 
that was needed in order to substantiate his claims.  These 
letters further notified him with regard to the mutual 
obligation between he and VA to obtain pertinent evidence, 
and clarified the specific kind of information and evidence 
that he was expected to provide.  See Quartuccio v. Principi, 
16 Vet. App. at 186-87.  The May 2003 letter in particular 
requested that he submit any private medical records 
pertaining to the claimed condition(s), including 
hospitalization reports, physicians' statements, and 
treatment records, and that he also provide information as to 
any further outstanding medical evidence.   

Additional notice documents sent to the veteran include the 
March 2003 statement of the case (SOC) as to the petitions to 
reopen, January 2004 SOC regarding the claim for service 
connection for blindness, and the May 2005 SSOC.  
These documents set forth key legal criteria that pertain to 
the veteran's claims, including the criteria for reopening a 
previously denied claim based upon new and material evidence, 
and for establishing service connection on a secondary basis.  
The January 2004 SOC also included citation to 38 C.F.R. § 
3.159, the regulation that sets forth the procedures by which 
VA will assist a claimant in the development of a claim for 
compensation benefits.  

Based upon the above, the first three elements of adequate 
VCAA notice have been met.  However, neither of the VCAA 
notice letters issued to veteran included the specific 
language of the fourth and final "element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the December 2001 and May 2003 letters did 
not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  The December 2001 VCAA letter 
requested that he inform the RO about any additional 
information or evidence that he wanted it to attempt to 
obtain on his behalf.  Bear in mind that this letter in 
particular concerned the development of all three of the 
matters that are currently on appeal.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  In this regard, the RO has obtained additional VA 
hospitalization and outpatient treatment records from the 
West Haven VA Medical Center (VAMC) dated from January 1998 
to January 2002, and from December 2003 to May 2005 -- the 
latter compilation of VA medical records was specifically 
obtained pursuant to the Board's March 2005 remand directive.  
There is also extensive medical evidence from VA and private 
medical providers regarding the matters of service connection 
for a psychiatric disorder, and Tourette's system, which is 
already of record following adjudication of the original 
claims for service connection, and previously denied 
petitions to reopen.  The veteran himself has submitted 
numerous personal statements, and has provided testimony at a 
videoconference hearing before the undersigned VLJ.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.




Petitions to Reopen

A.	Factual Background

A November 1958 treatment report from the Yale-New Haven 
Hospital, a private facility, dated from prior to service, 
notes that the veteran had symptoms involving increased 
twitching movements of the face, and sporadic movements.  
A neurological evaluation did not show any problems at that 
time.  The impression was of a probable habitual tic or 
pattern, ruling out epilepsy, although with the 
recommendation that he receive an EEG and further testing if 
necessary.  

The veteran served on active duty from July 1963 to October 
1966.  His service medical records (SMRs) include the report 
of a June 1963 entrance examination, which does not reflect 
a history of a psychiatric disorder.  The remaining SMRs are 
absent for any findings or complaints regarding a mental 
health condition.  A March 1964 surgical treatment report 
indicates that the veteran was evaluated for an open wound 
over his right lower jaw, after he had apparently shot 
himself in this area at close range while utilizing a blank 
round.  The wound was moderately deep and involved a 
considerable degree of debris and powder burns.  This injury 
was debrided and patched, and a follow-up report the next 
month reflects that it was healing slowly.    

The report of a June 1969 VA general medical examination is 
negative for any mental health problems.  

A January 1971 VA hospitalization report from the Newton 
VAMC, notes that the veteran was admitted for a psychiatric 
condition with the manifestation of self-mutilating 
behaviors of eye mutilation, and tongue and lip biting.  
This record included reference to the veteran's statement 
that he had first observed behavior of this type during 
basic training, when one technique during instruction was 
that of gouging a combatant's eyes in hand-to-hand combat.  
The diagnosis on discharge was borderline personality 
organization.   

The veteran subsequently filed a claim for service 
connection for a psychiatric disability, and the RO denied 
this original claim pursuant to a July 1971 rating action.  

The RO thereafter obtained a medical opinion in August 1973 
from a private psychiatrist to determine the nature and 
likely cause of any current psychoneurotic disorder.  
Following a review of the veteran's claims file, the 
psychiatrist expressed the opinion that he had an ample 
history of a neurotic disorder before service (based upon 
the treatment records from 1958), and that no such problem 
came to the attention of any medical provider during 
service.  Rather, the primary reason for his psychiatric 
problems was related to familial tensions and inability to 
adjust to life circumstances, instead of anything service-
related, including the technique learned of gouging of the 
eyes.  The diagnosis was inadequate personality, with 
special symptom, mutilation, and the examiner's conclusion 
was that the "psychoneurotic condition existed previous to 
service, was unchanged by service, and now has increased in 
intensity due to his post-service life circumstances rather 
than [has been] caused by or aggravated through military 
service."   

In its October 1973 decision, the Board denied service 
connection for a psychiatric disorder (then characterized as 
a "nervous condition"), on the basis that the veteran had a 
pre-existing psychiatric disorder that did not undergo in-
service aggravation, based to a significant extent on the 
August 1973 psychiatrist's findings.  Also noted was that 
there was no evidence of any disorder involving a psychosis, 
which had manifested to a degree of 10 percent within one-
year of discharge from service, and thus service connection 
was also not warranted on a presumptive basis (in accordance 
with 38 U.S.C.A. §§ 1112, 1113, 1137, and 38 C.F.R. §§ 
3.307, 3.309).  

Subsequently, in May 1991, the Board considered the 
veteran's petition to reopen the claim for service 
connection for a psychiatric disorder, as well as his 
original claim for service connection for Tourette's 
syndrome (previously considered and denied pursuant to RO 
rating decisions dated in August 1989 and July 1990).  
With regard to the petition to reopen, the Board determined 
that newly received September 1988 and March 1990 statements 
from VA physicians to the effect that the veteran's service 
"significantly aggravated his psychiatric illness, and may... 
have been the cause of particular manifestations of it," 
warranted the reopening of the claim for service connection 
for a psychiatric illness.  That notwithstanding, the Board 
then denied the underlying claim for service connection on 
the merits, finding the opinion of the aforementioned August 
1973 psychiatrist to be more probative than these recent 
medical opinions.  It was further noted that SMRs were 
absent for any impulses or actions involving self-
destructive behavior, and that the first record of such 
behavior was not until post-service in 1971.  There was also 
no objective support for the veteran's contention that a 
gunshot wound in service, then deemed accidental, was in 
fact evidence of a latent suicide attempt.  The Board denied 
the claim for Tourette's syndrome on essentially the same 
factual basis.  

In December 1992, the Court vacated the Board's May 1991 
decision and remanded the case to the Board with 
instructions to obtain an independent medical expert (IME) 
opinion to supplement that which had been obtained in August 
1973.  The Court requested that the IME opinion specifically 
address the incident in service when the veteran 
accidentally shot himself.  

Thereafter, in his July 1993 IME opinion, a physician 
concluded on the basis of his review of the claims file that 
there was no substantiation for the veteran's allegation 
that either a psychiatric disorder (inclusive of OCD) or 
Tourette's syndrome should be service connected.  The 
veteran had apparently developed blindness due to his 
symptoms involving self-mutilation.  The physician noted 
that the veteran's claimed conditions both pre-existed 
service, and that the precipitant of aggravation of these 
disorders were life circumstances, with no connection to 
service in the Marine Corps.  The physician further remarked 
that there was nothing to suggest the veteran's gunshot 
wound in service was a suicide attempt, or the result of 
Tourette's syndrome.    



In April 1994, based on the entire evidence of record, 
inclusive of the July 1993 IME opinion, the Board reached 
the same determination as had been provided in May 1991.  
The petition to reopen the claim for service connection for 
a psychiatric disorder was again reopened, but the 
underlying claim was denied on the merits following a de 
novo review, and the claim for service connection for 
Tourette's syndrome was denied as well.  

B.	Legal Analysis

For service connection to be granted for any current 
disability, it must be shown that it resulted from a disease 
contracted or injury sustained while on active duty in the 
military.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progression of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
and (b).  

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).   

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  
In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  

As indicated above, in a October 1973 decision, the Board 
denied the veteran's claim for service connection for a 
psychiatric disorder.  The evidence then considered by the 
Board included a January 1971 VA hospitalization report and 
August 1973 medical opinion from a psychiatrist that 
addressed the nature and etiology of the claimed 
psychoneurotic disorder.  The Board denied the claim 
primarily on the basis that the veteran had a pre-existing 
psychiatric disorder that was not aggravated in service.  

In May 1991, the Board considered the veteran's petition to 
reopen the claim for service connection for a psychiatric 
disorder, as well as his original claim for service 
connection for Tourette's syndrome.  The Board reopened the 
claim for service connection for a psychiatric disorder, 
based upon newly received medical evidence, but then denied 
the claim on its merits following a de novo review of all of 
the evidence of record.  The Board also denied the claim for 
Tourette's syndrome on essentially the same factual basis.  
This decision was later vacated by the Court and remanded to 
the Board with instructions to obtain an IME opinion 
concerning the origin of the veteran's claimed disabilities.  

In April 1994, following the addition to the record of a 
July 1993 IME opinion from a physician who had reviewed the 
claims file, the Board reached the same determination as had 
been provided in May 1991.  The petition to reopen the claim 
for service connection for a psychiatric disorder was again 
granted, but the underlying claim was denied on the merits, 
and the claim for service connection for Tourette's syndrome 
was denied as well.  The veteran was properly notified of 
this decision, and he did not file an appeal to the Court.  
Consequently, the above decision became final and binding on 
him based on the evidence then of record.  See U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100.  
Furthermore, this, in turn, means there must be new and 
material evidence since that decision in order to reopen 
either of these claims and warrant further consideration of 
them on a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 
38 C.F.R. § 3.156 (2005); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the Board's April 1994 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2005), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen his claims was received in 
November 2001, after that cutoff date.  So the amended 
version of 38 C.F.R. §3.156(a) (2005), providing a new 
definition of new and material evidence, applies to his 
current appeal.
   


According to the amended version of 38 C.F.R. § 3.156(a) 
(2005), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

As mentioned above, the basis for the Board's April 1994 
denial of claims for service connection for a psychiatric 
condition and Tourette's syndrome was that both conditions 
clearly pre-existed service and did not undergo aggravation 
therein.  The evidence received since that decision consists 
of hospitalization and outpatient treatment records from the 
West Haven VAMC dated from January 1998 to January 2002, and 
from December 2003 to May 2005, various personal statements 
from the veteran, and his testimony during the October 2004 
Board hearing. 

With regard to the additional medical records that have been 
obtained and associated with the claims file, which concern a 
period of about eight years, the voluminous evidence of 
record indicates the veteran has continued to undergo 
extensive evaluation and treatment for OCD and Tourette's 
syndrome.  He has undergone treatment for other psychiatric 
conditions, too, including depression and bipolar disorder.  
As well, he has received treatment related to the loss of his 
eyesight, and for hypertension and a respiratory condition.  

Upon review of the above reports, there is no evidence 
contained therein that would support the present attempt to 
reopen either of the previously denied claims.  
In particular, there is no medical opinion or clinical 
finding that pertains to the specific etiology of the 
disabilities at issue, or for that matter addresses whether 
such conditions were incurred in or aggravated by military 
service.  The referenced medical records are limited in scope 
to the present diagnosis and treatment of mental health 
conditions inclusive of OCD and Tourette's syndrome, and 
generally contain minimal information as to medical history.  
Thus, they do not provide any basis for reconsideration of 
the prior April 1994 determination that the claimed 
disabilities pre-existed service and did not undergo 
aggravation during active military service.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  In short, these medical records 
do not show a causal relationship between his service in the 
military and any current symptomatology or diagnoses.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

The evidence received since April 1994 also consists of the 
veteran's assertions that the claimed disabilities - even if 
they pre-existed his military service, nonetheless underwent 
significant aggravation while he was on active duty, 
which was the result of the circumstances of his military 
service.  But as he is a layman, without the appropriate 
background and expertise to render a competent opinion on a 
medical matter, he cannot offer a probative opinion 
etiologically linking a current disability to his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, his unsupported assertions with regard to the issue 
of causation, a medical matter, do not provide a basis for 
reopening his previously denied claim for service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim for compensation benefits).  

Notwithstanding the evidence that has been newly submitted in 
support of the petitions to reopen, the veteran's 
representative has also alleged during the October 2004 
hearing that the previous April 1994 Board decision did not 
adequately incorporate consideration of the criteria for 
application of the presumption of aggravation, in that it 
determined the veteran's disabilities 
pre-existed service but did not then affirmatively establish 
that they did not undergo aggravation therein (as was then 
required under 38 C.F.R. 3.306).  The representative 
indicated this was not intended to represent an allegation of 
clear and unmistakable error (CUE) in the prior April 1994 
decision.  Also, an allegation of CUE in a previous Board 
decision involves specific pleading requirements under 38 
C.F.R. §§ 20.1400 and 20.1404, which have not been met 
in this instance.  

But to the extent the representative is making this ancillary 
argument, this additional issue does indeed warrant some 
further discussion as to whether the more recent holding in 
VAOPGCPREC 3-2003 (July 16, 2003), concerning the allocation 
of the burden of proof in claims involving disabilities that 
apparently 
pre-existed service, has any impact on the April 1994 
decision as the final and determinative adjudication of the 
veteran's claims.  As alluded to, this opinion of the General 
Counsel held that where a defect was not noted at the time of 
enlistment, VA must demonstrate by clear and unmistakable 
evidence that the disease or injury existed prior to service 
and that it was not aggravated by service.  Additionally, as 
a general matter, in circumstances wherein a change in law 
provides a new basis for entitlement to a benefit sought for 
which a claim has previously denied (i.e., through the 
liberalization of the requirements for entitlement to that 
benefit), the veteran may obtain de novo review of that prior 
decision without having to meet the "new and material" 
evidence requirement.  Spencer v. Brown, 17 F.3d 368 
(Fed.Cir. 1994).  However, in Routen v. West, 142 F.3d 1434, 
1442 (Fed.Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) determined that the 
change in the evidentiary presumption requiring VA to clearly 
rebut the presumption of soundness, including establishing 
the absence of in-service aggravation under 38 C.F.R. § 
3.306(b), was a procedural rule, not a substantive change in 
law that created a new cause of action.  See also Hicks v. 
West, 12 Vet. App. 86, 91 (1998).  So by implication, the 
recent holding in VAOPGCPREC 3-2003 would not constitute a 
substantive change in law that would allow the veteran in 
this case to circumvent the new and material evidence 
requirement.

In any event, the Board points out there is nothing 
indicating the prior April 1994 decision did not meet both of 
the requirements for VA to rebut the presumption 
of soundness.  That 1994 decision was supported by medical 
opinions obtained in August 1973 and July 1993, both 
physicians concluding the veteran's pre-existing psychiatric 
conditions did not appreciably worsen while he was in the 
military.

For these various reasons stated, the Board finds that new 
and material evidence has not been received to reopen the 
veteran's claims for service connection for a psychiatric 
disorder - inclusive of OCD, and for Tourette's syndrome.  
Thus, his petitions to reopen these claims must be denied.  
See Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray, 5 
Vet. App. at 214.  The change in law effected by the issuance 
of VAOPGCPREC 3-2003 does not have any bearing on the outcome 
of these claims.  Furthermore, since the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen these finally disallowed claims, the 
benefit of the doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 476 (1993).

Service Connection

In accordance with the veteran's assertions, the RO has 
adjudicated and denied his claim for service connection for 
blindness on the basis that this condition developed as 
secondary to his claimed Tourette's syndrome and OCD.  

Note that in addition to service connection on a direct 
basis, service connection also may be granted on a secondary 
basis - for disability that is proximately due to or the 
result of a service-connected condition.  When service 
connection is established for a secondary condition, the 
secondary condition is considered as part of the original 
condition.  38 C.F.R. § 3.310(a).  This includes situations 
where a service-connected condition has chronically 
aggravated another condition that is not service connected, 
but compensation is only payable for the additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Also, medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

Under the present circumstances, as previously indicated, the 
Board has determined the veteran's petitions to reopen his 
claims for service connection for a psychiatric disorder - 
including OCD, and for Tourette's syndrome, cannot be 
granted.  For this reason, the Board did not even reach the 
merits of either of his underlying claims for service 
connection -- so the claims for service connection for both a 
psychiatric disability - inclusive of OCD, and for 
Tourette's syndrome remain denied, in accordance with the 
final April 1994 Board decision that addressed these matters.     

As a consequence of the continued denial of the above claims, 
the veteran's remaining claim for service connection for 
blindness has been rendered moot because there is no 
underlying service-connected disability (namely, Tourette's 
syndrome and/or OCD).  The net result of this is that the 
Board need not address this claim in any further detail.  
That is to say, because the claimed precipitating conditions 
(OCD and/or Tourette's syndrome) have been not shown to be 
related to service, they may not be utilized to establish a 
similar causal relationship between the claimed blindness and 
service.  Hence, the blindness - even if indeed the result 
of these conditions, still cannot be deemed service connected 
as secondary to them because they are not related to service.  

Since the veteran has not met the threshold initial 
requirements for establishing his entitlement to service 
connection for a psychiatric disorder - inclusive of OCD, 
and for Tourette's syndrome, there is no legal basis upon 
which to grant his claim for service connection for blindness 
as secondary to either of the above conditions.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit).  


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder, inclusive of OCD, is denied.

The petition to reopen the claim for service connection for 
Tourette's syndrome is denied.

The claim for service connection for blindness secondary to 
Tourette's syndrome and OCD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


